Citation Nr: 1711742	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for a lung disorder, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1972 and from July 1973 to August 1974, which included service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Baltimore, Maryland, respectively.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

In August 2014, the Board denied entitlement to an initial compensable evaluation for bilateral hearing loss and remanded the claims for service connection for obstructive sleep apnea and COPD for further development.  The case has since been returned to the Board for appellate review.

The Board notes that an issue on appeal was characterized as entitlement to service connection for COPD.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  

The Board further notes that the AOJ considered and denied claims for service connection for obstructive sleep apnea and a lung condition in a June 2008 rating decision.  However, prior to expiration of the appeal period, additional VA medical records were associated with the claims file in March 2009.  Because that evidence was received within the one-year period after the June 2008 rating decision, the Board finds that rating decision had not yet become final.  Accordingly, the October 2009 rating decision was a reconsideration of the prior determinations.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the claims on appeal stem from the June 2008 rating decision.

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for tinnitus.  However, in a December 2012 rating decision, the RO granted service connection for tinnitus.  The AOJ's grant of service connection constitutes a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from April 1997 to July 2005 and from September 2009 to February 2014 that were considered by the Agency of Original Jurisdiction (AOJ).  

The Board notes that additional medical records have been associated with the VBMS file since the June 2015 supplemental statement of the case (SSOC).  However, as discussed below, the AOJ will have the opportunity to review these records on remand.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a November 2009 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for obstructive sleep apnea, the Veteran was afforded a VA examination in November 2014.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that the Veteran was diagnosed with obstructive sleep apnea in 2004.  However, a December 2002 VA pulmonary consultation noted an assessment of clinical obstructive sleep apnea.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Moreover, the examiner opined that the Veteran's obstructive sleep apnea was a result of his marked obesity and not a result of or adversely affected beyond its normal progression by his diabetes mellitus.  However, the examiner's supporting rationale did not clearly address whether the Veteran's diabetes mellitus caused his obstructive sleep apnea.  Therefore, a remand is required to obtain fully adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for a lung disorder, the Veteran was afforded a VA examination in November 2014.  The examiner opined that none of the Veteran's service-connected disabilities caused or aggravated his COPD beyond its normal progression.  However, the examiner's supporting rationale did not specifically address the Veteran's service-connected diabetes mellitus.  In addition, the examiner did not address the other lung disorders noted in the Veteran's medical records, such as bronchitis.  Therefore, a remand is necessary to obtain a fully adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has also contended that his current lung disorder is due to exposure to herbicide agents during his service in Vietnam.  See, e.g., August 2007 claim; November 2008 statement in support of claim.  His service personnel records reflect that he served in in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  

The Veteran's post-service medical records reflect that he has a current diagnosis of COPD.  Although COPD is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that a VA medical opinion is necessary to address this theory of entitlement.  

Furthermore, the Veteran has alleged that his lung disorder is related to asbestos exposure during service.  See August 2007 claim.  However, there is no indication that the AOJ requested the Veteran's complete service personnel records, and the records currently associated with the claims file appear limited.  Therefore, on remand, the AOJ should obtain a complete copy of the Veteran's military personnel records and ensure that all proper development has been conducted to verify his alleged asbestos exposure.    

The Board also notes that the Veteran's service treatment records appear incomplete.  In this regard, there are no records from his period of active duty from 
September 1969 to September 1972.  Therefore, the AOJ should obtain any outstanding service treatment records.

In addition, in August 2014, the Board directed the AOJ to obtain all VA treatment notes from the Martinsburg VA Medical Center (VAMC) and any associated outpatient clinics dated prior to September 2005.  The record reflects that the AOJ subsequently obtained records dated from April 1997 to July 2005.  However, the Veteran's Social Security Administration (SSA) records reflect that he reported receiving treatment for a lung disorder at the Martinsburg VAMC in 1980.  Therefore, a remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that an April 2006 VA medical record indicated that the Veteran underwent a sleep study test at the Washington, D.C. VAMC; however, records from that facility do not appear to be associated with the claims file.  Moreover, in March 2010, the Veteran requested that VA obtain treatment records from the Mountain Home VAMC and indicated that he first received treatment at that facility in February 2009.  However, the Board notes that the medical records currently associated with the clams file from that facility are dated after February 2010.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Furthermore, in March 2010, the Veteran reported that he had requested a personal hearing in connection with his claims, but wanted to have his claims file transferred to the RO in Tennessee.  In his September 2010 substantive appeal, the Veteran indicated that he did not want a Board hearing.  However, as the March 2010 statement was received before the AOJ issued a statement of the case, it is unclear whether the Veteran intended to request a hearing before a Decision Review Officer (DRO).  On remand, the AOJ should clarify whether the Veteran desires such a hearing.  

Lastly, the Board notes that additional evidence has been received since the most recent supplemental statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to clarify whether he wants a hearing before a Decision Review Officer (DRO) at the RO.  If so, such a hearing should be scheduled.   

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for obstructive sleep apnea and a lung disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Washington, D.C. VAMC; the Martinsburg VAMC dated from 1980 to April 1997; the Mountain Home VAMC dated from February 2009 to February 2010 and from December 2015 to the present; and any other records dated from April 2016 to the present.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  

It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.

The AOJ should also undertake any other necessary efforts to verify the Veteran's alleged in-service asbestos exposure.

4.  The AOJ should obtain and associate the Veteran's complete service treatment records with the claims file.  

It is noted that the claims file contains copies of service treatment records; however, it appears that these records may be incomplete.  In this regard, there are no treatment records dated during the Veteran's period of active duty from September 1969 to September 1972. 

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea and lung disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea manifested in or is otherwise causally or etiologically related to his military service.    

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea was either caused by or permanently aggravated by his service-connected type II diabetes mellitus.  

b. The examiner should identify any lung disorders that have been present since the Veteran filed his claim in August 2007.  

For each lung diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, including exposure to herbicide agents therein (notwithstanding the fact that it may not be a presumed association).  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or permanently aggravated by his obstructive sleep apnea and service-connected type II diabetes mellitus.  

In rendering his or her opinions, the examiner should consider the following: 1) the Veteran's service treatment records, including the September 1972 x-ray that noted calcifications in the right hilum and right peripheral lung field; 2) the December 2002 VA pulmonary consultation that noted an assessment of clinical obstructive sleep apnea; 3) the December 2002 and November 2004 VA medical records that noted assessments of bilateral mild fibrosis; 4) the February 2009 VA medical record that noted assessments of COPD and bronchitis; 5) the March 2014 private medical opinion from Dr. H.S.; 6) the medical articles submitted by the Veteran.  See July 2013 correspondence; and 7) the VA examination findings and opinions of record, including the November 2014 VA examination. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



